Title: William Eustis to Thomas Jefferson, 4 June 1810
From: Eustis, William
To: Jefferson, Thomas


          
            Sir,
            War Department 
                     June 4th 1810.
          
           The enclosed copy of the order given from this department for the removal of the intruders on the batture is the only document relative to that subject which an examination of the files this morning has exhibited. Should any further evidence occur, or be pointed out by your own recollection, it will be transmitted without delay. The paper herewith enclosed being a certified copy, will, it is presumed be sufficient, and does not require to be returned.
          
            With sentiments of the highest consideration & respect, I am Dr Sir, Your obedt servt
            
                  W Eustis.
          
        